Citation Nr: 1639251	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement, (claimed as fourth finger, left hand).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from March 5, 1976 to July 22, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied to reopen the claim for entitlement to service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand).

In a In his August 2010 rating decision, the RO denied service connection for post-traumatic stress disorder (PTSD) and mood disorder and depression.  In October 2011, the RO submitted a statement of the case, adjudicating these issues.  In his October 2013 VA Form 9, the Veteran indicated that he was only appealing the issue of entitlement to service connection for "baby finger-fifth finger, residual of laceration of palm with tendon and nerve involvement."  He did not indicate that he wished to continue his appeal for service connection for PTSD and mood disorder and depression.  

The issues were not listed in the September 2015 VA Form 646 or the August 2016 Appellant's Brief from the Veteran's representative, and they have not been certified on appeal.  

Accordingly, the Board finds that these issues are not on appeal.

In August 2016, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement, claimed as fourth finger, left hand, (left hand disability) has been received prior to considering the merits of this underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  In an unappealed rating decision issued in October 2004, the RO denied the Veteran's claims for service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand).

2.  The evidence associated with the claims file subsequent to the October 2004 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand).


CONCLUSION OF LAW

The evidence received since the denial is not new and material, and the claim for service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand) is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156"suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

In an October 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for limitation of motion left fourth and fifth fingers residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger left hand), based on a finding that the claimed left hand disability existed prior to service and was not aggravated by service.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in May 2011.

The evidence of record at the time of the October 2004 denial included service treatment records (STR), showing that the Veteran was treated in July 1976, for complaints of pain in the left hand for two months upon lifting.  STR also show that he reported a history of a laceration of his left palm, with tendon involvement when he was 9 or 10 years old that required subsequent surgery around the age of 11.  Examination at that time showed a well-healed surgical scar on the palm of the left hand and nonfunction of the last two digits of the left hand on extension and flexion and spreading.  There was also sharp pain on probing the medial palm and metacarpal area.  The impression was ulnar nerve damage and bruising of the palm.  An orthopedic consultation in July 1978 showed limitation of motion in the 4th and 5th digits and pain the left hand.  It was also noted that the Veteran had made it through basic training and was seeking a discharge.  The record also included a July 1976 Medical Board Proceeding, which indicates that the Veteran had an old laceration, left palm with severance of ring digit sublines and profundus tendons and partial laceration digital nerve.  It was determined that the condition existed prior to service and was not aggravated by service.

The evidence added to the record since the October 2004 denial, includes VA treatment records, which do not show any treatment whatsoever for a left hand disability.  The record also includes statements from the Veteran and his representative, indicating that he was requesting service connection for his claimed left hand injury, which he was treated for during active military duty.  There is no indication in any of the statements of why the Veteran believes his pre-existing left hand disability was aggravated during active military service.  None of the newly submitted evidence shows that the Veteran's pre-existing left hand disability was aggravated by his active military service.

Absent evidence showing that the Veteran's pre-existing left hand disability, namely, limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand), was aggravated during active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  

As new and material evidence has not been received, the claim for service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand) is not reopened.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for limitation of motion, left fourth and fifth fingers, residual of laceration of palm with tendon and nerve involvement (claimed as fourth finger, left hand), and the request to reopen is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


